 

Exhibit 10.51

 

Date: March 15th, 2016

 

TO:AIA International Limited Taiwan Branch (“AIATW”)

17F., No.333, Sec. 2, Dunhua S Rd., Da-an District

Taipei City 106, Taiwan

 

FROM:AHFL Holdings Financial Limited. (”AHFL”)

7F, No. 311 Section 3 Nan-King East Road

Taipei City, Taiwan



 

RE: Consent Letter

 

Dear Mr. Hou

 

1.This letter is to serve as an official notice of AHFL to AIATW for committing
certain sales target and agreement to refund portion of the Execution Fees set
forth in the a Strategic Alliance Agreement (the “Alliance Agreement”) entered
on June 10, 2013 between both parties.

 

2.The purpose of the Strategic Alliance Agreement is to promote life insurance
products provided by AIATW within the territory of Taiwan through insurance
agency companies or insurance brokerage companies. To the extent permitted by
applicable laws and regulations, AHFL shall assist and encourage any insurance
agency company or insurance brokerage company duly approved by the competent
government authorities of Taiwan (the “Appointed Broker/Agent”), to cooperate
with AIATW for the promotion of life insurance products of AIATW.

 

3.The annual first year premium (hereinafter "AFYP") set forth in above
insurance contract negotiated by Appointed Broker/Agent and agreed by AIATW
shall meet the sales target defined in Article 4 in this Letter and 13-month
persistency ratio (P) indicators which shall be recognized by the proportion of
the calculated results for the amount of the contract.

 

4.The AFYP in the insurance contract negotiated by Appointed Broker/Agent and
agreed by AIATW according to above Article shall meet the sales target as below
which shall be recognized by the proportion of the calculated results for the
amount of the contract.

 

1 

 

 

Contract Year   Sales Target First Year
(April 15th, 2013- Sep. 30th, 2014)   NT 600,000,000 Second Year
(January 1st, 2016- Dec. 31st,2016)   NT 300,000,000 Third Year
(January 1st, 2017- Dec. 31st,2017)   NT 400,000,000 Forth Year
(January 1st, 2018- Dec. 31st,2018)   NT 500,000,000 Fifth Year
(January 1st, 2019- Dec. 31st,2019)   NT 600,000,000 Sixth Year
(January 1st, 2020- Dec. 31st,2020)   NT 700,000,000 Seventh Year
(January 1st, 2021- Dec. 31st,2021)   NT 900,000,000 Total   NT 4,000,000,000

 

5.The AFYP in the insurance contract agreed in above Article shall be deducted
from premiums returned to the policyholder due to the insurance contract is
revoked, invalid or terminated; in the event of any fees returned because of
termination, suspension and reduce the sum insured, then the target shall be
calculated according to the portion of premium received by AIATW actually.

 

6.The portion of recognition in Article 4 will be negotiated and agreed
separately by both parties in writing.

 

7.The 13-Month Persistency Ratio (P) Indicators set out in insurance contract
negotiated by Appointed Broker/Agent and agreed by AIATW pursuant to Article 4
of this Letter shall be met more than 80%.

 

8.AIATW shall calculate and recognize the AFYP and 13-Month Persistency Ratio
(P) Indicators at the end of each contract year and inform AHFL the result
within one month. AHFL agrees to return portion of the Execution Fees to AIATW
within one month of receipt of the notice sent by AIATW if AHFL fails to meet
the targets set forth in Article 4. AIATW retains the right to offset such
amount against the amount payable by it to AHFL. If any delay of such refund,
AIATW may claim interest for such delay according to related articles in civil
law and may terminate the Alliance Agreement and amendments.

 

9.The formula for calculating the returned Execution Fees to AIATW agreed as
follows:

(i)First Year

A.Annual Target Achievement Rate" is 49% -0%. AHFL shall return NT 50 million to
AIATW.

B."Annual Target Achievement Rate" is 99% -50%. AHFL shall return certain amount
to AIATW by the following formula: NT 50 million x (1 - Target Achievement Rate)
(round to the nearest whole number; same as below)

 

2 

 

 

C.The formula for calculating "Annual Target Achievement Rate" is:

AFYP of first year/Sale Target of first year

(ii)From the end of the second contract year, AIATW will calculate and recognize
the accumulated AFYP of the insurance contract negotiated by each Appointed
Broker/Agent and agreed by AIATW every year from the first contract year to the
end of the current year (hereinafter referred to as "Cumulative Year") and
calculate "Accumulated Annual Target Achievement Rate" as accumulated
AFYP/accumulated Sales Target:

(iii)Second Year

A."Accumulated Annual Target Achievement Rate" is 49% -0%. AHFL shall return
certain amount to AIATW by the following formula: NT 50 million + NT 35 million
– the Execution Fees shall be returned to AIATW pursuant to Article 9 (i).

B."Accumulated Annual Target Achievement Rate" is 99% -50%. AHFL shall return
certain amount to AIATW by the following formula: (NT 50 million + NT 35
million) x (1 - cumulative performance target achievement rate) - the Execution
Fees shall be returned to AIATW pursuant to Article 9 (i). In the case of the
value calculated as described above is less than zero, AIATW shall compensate
AHFL the difference.

C."Accumulated Annual Target Achievement Rate" is over 100%. AIATW shall pay
back the returned Execution Fees which may be returned to AIATW pursuant to
Article 9 (i).

(iv)Third Year to Seventh year

A."Accumulated Annual Target Achievement Rate" is 49% -0%. AHFL shall return
certain amount to AIATW by the following formula: NT 50 million + NT 35 million
+ (NT 33 million x cumulative numbers of years -2) – the Execution Fees shall be
returned to AIATW pursuant to Article 9 (i) and (iii).

B."Accumulated Annual Target Achievement Rate" is 99% -50%. AHFL shall return
certain amount to AIATW by the following formula: {NT 50 million + NT 35 million
+ [NT 33 million x cumulative numbers of years -2]} x (1 - cumulative
performance target achievement rate) - the Execution Fees shall be returned to
AIATW pursuant to Article 9 (i) and (iii). In the case of the value calculated
as described above is less than zero, AIATW shall compensate AHFL the
difference.

 

3 

 

 

C."Accumulated Annual Target Achievement Rate" is over 100%. AIATW shall pay
back the returned Execution Fees which may be returned to AIATW pursuant to
Article 9 (i) and (iii).

 

10.In the event at AHFL fails to meet the 13-Month Persistency Ratio (P)
Indicators set forth in Article 7, the returned Execution Fees shall be
calculated as NT 35.7 million x ratio (%) of returned Execution Fees. The
aforementioned ratio (%) of returned Execution Fees is agreed as the following
table:

 

13-Month Persistency Ratio (P)
Indicators   Ratio of returned Execution Fees
(%) P >= 80%   0% 70% <= P < 80%   10% 60% <= P < 70%   20% P < 60%   30%

 

11.If the Sales Target and 13-Month Persistency Ratio (P) Indicators have not
been reached by AHFL simultaneously, the returned Execution Fee based on Article
9 and 10 shall be limited to whichever is higher.

 

12.Upon the termination of the Strategic Alliance Agreement due to the Article
8.2 set forth in the Strategic Alliance Agreement, both parties agree to
recalculate the Execution Fees according to following formula:

 

Executed Fee x [1-(Accumulated First Year Premium (“AFYP”)/Total Sales
Target]-the amount of Execution Fees returned by AHFL according to Article 9.

p.s. The sale target of the year of termination shall be calculated by the
portion of passed period in the current year.

 

Upon the amount is grated than zero settled by above formula, AHFL shall return
such amount to AIATW within one month of termination of the Strategic Alliance
Agreement; in the contrast, AIATW shall make the payment of such amount to AHFL
within one month of termination of the Strategic Alliance Agreement. If any
delay of such refund or compensation, either party may claim interest for such
delay according to related articles in civil law.

 

13.AHFL shall have the right to ask AHFL to take the obligations according to
the section 13 of Strategic Alliance Agreement if AHFL fails to achieve any
consent in this Letter.

 

4 

 

 

Your cooperation regarding the above will be highly appreciated. If there is any
concern over this letter, please feel free to contact us as soon as you can.

 

Best regards,

 

  Name: Yi Hsiao, Mao Title: Chairman China United Insurance Service, Inc.

 

5 

 

